DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and its dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious  forming, with said radar, a number N of beams that irradiate said runway and a portion of a surroundings of said runway; dividing a zone irradiated by said beams into distance-angle boxes, said beams delineating said boxes anglewise; taking measurements of backscattered power received from distance-angle boxes, said measurements being carried out for a set of pairs of boxes, a pair being composed of two boxes of same distance one of which, being a right box, crosses a right edge (3D) of said runway, and the other of which, being a left box, crosses a left edge (3G); computing, for each pair, the difference in backscattered power between said right box and said left box, said aircraft being aligned with said axis when said difference is zero for at least two pairs of distance-angle boxes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648